3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Campbell (U.S 2008/0084667 A1). 
In regards to Claim 1, Campbell discloses a heatsink (Fig.4b, #410) for a plurality of memory modules (Fig.4b, #330) connectable to an electronic board (Fig.4b, #400), said electronic board comprising at least one fluid cooling system (Fig.4b #340 in conjunction with the other elements which create the one fluid cooling system) and at least one first connector (Fig.4b) for each memory module of the plurality of memory modules (Fig.4b), each memory module comprising at least one second connector (Fig.4b, the part which connects to the first connector on board #400) configured to be connected to the at least one first connector of the electronic board (Fig.4b) and two heat exchange surfaces (Fig.4b) 
Annotated Figure 4b of Campbell: 

    PNG
    media_image1.png
    229
    609
    media_image1.png
    Greyscale

Claim 3, Campbell discloses the heatsink according to claim 1, wherein the at least one top surface, the at least two outer tabs and the at least one inner tab are arranged so as to form, for each memory module of the plurality of memory modules, a gap adapted to receive the memory module (Fig.4b, #410 is adapted to receive the plurality of memory module via gap created by the top surface in conjunction with the outer/inner tabs).
In regards to Claim 7, Campbell discloses the heatsink according to claim 1, an electronic board (Fig.4b, #400) comprising at least one fluid cooling system (Fig.4b, #340 which is part of the fluid cooling system), a plurality of memory modules (Fig.4b, #330), at least one first electrical connector for each memory module (Fig.4b), each memory module comprising at least one second connector (Fig.4b, which is connected to the first connector) configured to be connected to at least one first connector of the electronic board and the heatsink according to claim 1 (Fig.4b).

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Campbell (U.S 2008/0084667 A1). 
In regards to Claim 1, Campbell discloses a heatsink (Fig.5b, #510) for a plurality of memory modules (Fig.4b-5b, #330) connectable to an electronic board (Fig.5b, #400), said electronic board comprising at least one fluid cooling system and at least one first connector (Fig.5b) for each memory module of the plurality of memory modules (Fig.5b, connector for each memory module), each memory module comprising at least one second connector (Fig.5b, the part which connects to the first connector on board #400) configured to be connected to the at least one first connector of the electronic board (Fig.5b) and two heat exchange surfaces (Fig.5b) wherein: the heatsink comprises at least one envelope (Fig.5b), said envelope comprising: a top surface (Fig.5b, above the memory modules) configured to at least partially cover the top part of each memory module of the plurality of memory modules (Fig.5b), at least two outer tabs (Fig.5b, #520 last one on the right side and #520 last one on the left side), each outer tab being configured to be in thermal contact with at least one heat exchange surface of the two heat exchange surfaces of at least one memory module of the plurality of memory modules (Fig.5b, #420 both are in thermal contact with at least a heat exchange surface, as the tabs are absorbing heating produce by the plurality of memory modules), at least one contact surface (Annotated 
Annotated Figure 5b of Campbell: 

    PNG
    media_image2.png
    270
    770
    media_image2.png
    Greyscale

In regards to Claim 3, Campbell discloses the heatsink according to claim 1, wherein the at least one top surface, the at least two outer tabs and the at least one inner tab are arranged so as to form, for each memory module of the plurality of memory modules, a gap adapted to receive the memory module (Fig.5b, #510 is adapted to receive the plurality of memory module via gap created by the top surface in conjunction with the outer/inner tabs).
Claim 4, Campbell discloses the heatsink according to claim 1, further comprising two contact surfaces (Annotated Fig.5b above), and each contact surface being in thermal contact with the fluid cooling system (Annotated Fig.5b above). 
In regards to Claim 5, Campbell discloses the heatsink according to claim 1, wherein the heatsink comprises two top surfaces (Fig.5b, #510, has two top surfaces, see annotated Figure 5b above).
In regards to Claim 7, Campbell discloses the heatsink according to claim 1, an electronic board (Fig.5b, #400) comprising at least one fluid cooling system (Fig.5b, #340 which is part of the fluid cooling system), a plurality of memory modules (Fig.5b, #330), at least one first electrical connector for each memory module (Fig.5b), each memory module comprising at least one second connector (Fig.5b, which is connected to the first connector) configured to be connected to at least one first connector of the electronic board and the heatsink according to claim 1 (Fig.5b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (U.S 2008/0084667 A1) in view of Iyengar (U.S 2011/0286175 A1).
In regards to Claim 2, Campbell discloses the heatsink according to claim 1.
Campbell fails to disclose: Further comprising a plurality of thermal interfaces, each thermal interface being interposed either between an exchange surface of a memory module of the plurality of memory modules and an outer tab of the envelope, or between an exchange surface of a memory module of the plurality of memory modules and an inner tab of the envelope.
However, Iyengar discloses: Further comprising a plurality of thermal interfaces (Paragraph [0042]), each thermal interface being interposed either between an exchange surface of a memory module of the plurality of memory modules and an outer tab of the envelope (Fig.2a and paragraph [0042], which discloses a thermal interface between the memory module and outer/inner tab, as such the office notes that with the combination of Campbell in view of Iyengar, the plurality of memory modules placed between the inner/outer tabs in thermal contact (as taught by Campbell) would be modified to additional include a thermal interface between each memory module and tab (as taught by Iyengar) to help decrease any thermal resistance between the memory module and tab), or between an exchange surface of a memory module of the plurality of memory modules and an inner tab of the envelope.
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the plurality of memory modules placed between the inner/outer tabs in thermal contact (as taught by Campbell) to additional include a thermal interface between each memory module and tab (as taught by Iyengar) to help decrease any thermal resistance between the memory module and tab, which would yield better heat dissipation. 
In regards to Claim 6, Campbell discloses the heatsink according to claim 1.
Campbell fails to disclose: Further comprising a heat pipe configured to be in thermal contact with the contact surface and with the outer tab of the heatsink envelope furthest from the contact surface.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the top surface of the heatsink which covers each of the plurality of memory modules (as taught by Campbell) to be replaced with heat pipes (as taught by Iyengar) to cover and dissipate heat generated by the plurality of memory modules. By including a heat pipe which is in thermal contact with both the contact surface and the outer most tab, would efficiently allow heat to travel from the furthest point to the contact surface to help better dissipate heat.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salmonson (U.S 2006/0250772 A1) – Discloses a heat sink comprising an envelope to cover a plurality of memory modules and help dissipate heat generated by said memory modules, wherein the heatsink is thermally connected to a liquid cooling system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835